      Case 3:17-cv-08185-SMB Document 124 Filed 12/06/19 Page 1 of 2




1            Mark N. Goodman/5124
           GOODMAN LAW FIRM
2                 P.O. Box 2489
            Prescott, AZ 86302-2489
3                 928/445-3230
            mark@goodmanlaw.com
             www.goodmanlaw.com
4          Attorney for Ryan A. Krause

5

6

7

8                         IN THE UNITED STATES DISTRICT COURT
9                                FOR THE DISTRICT OF ARIZONA
10   Ryan Andrew Krause, individually, and on
     behalf of all statutory beneficiaries of Drey      Case No. CV-17-8185-PCT-SMB
11   Krause,
12                                         Plaintiff,
13   vs.
14   Mohave County, Arizona; Douglas Lee
     Schuster, Mohave County Sheriff and Cynthia                  NOTICE
15
     Schuster, husband and wife; Jordan Thomas                  REGARDING
     Selmanson and Ashley Link Selmanson,                       ELECTRONIC
16
     husband and wife; Richard Michael Schiller                  EXHIBITS
17   and Kathleen Ann Schiller, husband and wife,

18                                       Defendants.

19            Plaintiff Ryan Andrew Krause, through counsel, hereby gives notice of sending a
20   USB drive with electronic files related to plaintiff’s motion for partial summary judgment
21   (Doc 121) to the chambers of the Honorable Susan M. Brnovich, with a duplicate USB
22   drive to counsel for defendants and to counsel for plaintiff’s expert witness, David M.
23   Lauck.
24   ///
25   ///
                                                  -1-
      Case 3:17-cv-08185-SMB Document 124 Filed 12/06/19 Page 2 of 2




1          Dated the 6th day of December 2019.
2                                            GOODMAN LAW FIRM
                                             By: /s/ Mark N. Goodman
3
                                             Mark N. Goodman
4                                            GOODMAN LAW FIRM
                                             P.O. Box 2489
5                                            Prescott, AZ 86302-2489
                                             (928) 445-3230
6                                            Attorney for Ryan Andrew Krause
7
                                CERTIFICATE OF SERVICE
8
           I hereby certify that on this 6th day of December 2019, I caused the foregoing
9
     document to be filed electronically with the Clerk of Court through the CM/ECF system
10
     for filing; and served on counsel of record via the Court’s CM/ECF System.
11
                                             GOODMAN LAW FIRM
12                                           By: /s/ Mark N. Goodman
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                 -2-
